                                                  Case 2:19-cv-02214-APG-BNW Document 38 Filed 01/21/21 Page 1 of 2



                                    1           MONTGOMERY Y. PAEK, ESQ., Bar # 10176
                                                Z. KATHRYN BRANSON, ESQ., Bar #11540
                                    2           AMY L. THOMPSON, ESQ., Bar # 11907
                                                LITTLER MENDELSON, P.C.
                                    3           3960 Howard Hughes Parkway
                                                Suite 300
                                    4           Las Vegas, NV 89169-5937
                                                Telephone:    702.862.8800
                                    5           Fax No.:      702.862.8811
                                                Email:        mpaek@littler.com
                                    6                         kbranson@littler.com
                                                              athompson@littler.com
                                    7
                                                Attorneys for Defendant
                                    8           AMERIPRISE FINANCIAL SERVICES, INC., n/k/a/Ameriprise
                                                Financial Services, LLC
                                    9

                                10                                              UNITED STATES DISTRICT COURT

                                11                                                    DISTRICT OF NEVADA

                                12

                                13              JASMINE A. EASLEY,                                Case No. 2:19-cv-02214-APG-BNW

                                14                                 Plaintiff,                     STIPULATION AND ORDER TO DISMISS
                                                                                                  ENTIRE ACTION WITH PREJUDICE
                                15              vs.

                                16              AMERIPRISE FINANCIAL SERVICES,
                                                INC., n/k/a/AMERIPRISE FINANCIAL
                                17              SERVICES, LLC, a Delaware Corporation,

                                18                                 Defendant.

                                19

                                20                     Plaintiff JASMINE A. EASLEY (“Plaintiff”) and Defendant AMERIPRISE FINANICAL

                                21              SERVICES, INC. n/k/a AMERIPRISE FINANCIAL SERVICES, LLC, by and through their

                                22              respective counsel of record, hereby stipulate and agree to the dismissal of this action in its entirety,

                                23              with prejudice, with each party to bear its own costs and attorneys’ fees.

                                24                     The parties agree that neither party shall be deemed to be a prevailing party in this action and

                                25              ///

                                26              ///

                                27              ///

                                28
L I T T L ER ME N DE LS ON, P.C .
           A t t o r n e y s A t L aw
  3 9 6 0 H o w a r d H u g h e s Pa r k wa y
                 S ui te 300
    L a s V e g a s , N V 8 9 1 6 9 - 59 3 7
              702.862.8800
                                                   Case 2:19-cv-02214-APG-BNW Document 38 Filed 01/21/21 Page 2 of 2



                                    1           that neither party will file for an award of attorneys’ fees or costs pursuant to any rule, statute, or law,

                                    2           whether local, state, or federal, in any forum that would be available.

                                    3           IT IS SO STIPULATED.
                                                 DATED this 20th day of January, 2021.                  DATED this 20th day of January, 2021.
                                    4

                                    5            LAGOMARSINO LAW                                        LITTLER MENDELSON, P.C.

                                    6              /s/ Andre M. Lagomarsino_______________                /s/ Z. Kathryn Branson ________________
                                                 ANDRE M. LAGOMARSINO, ESQ. (#6711)                     MONTGOMERY Y. PAEK, ESQ. (#10176)
                                    7            DAVEN P. CAMERON, ESQ. (#14179)                        Z. KATHRYN BRANSON, ESQ. (#11540)
                                                 3005 W. Horizon Ridge Pkwy., #241                      AMY L. THOMPSON, ESQ. (#11907)
                                    8            Henderson, Nevada 89052                                3960 Howard Hughes Pkwy., #300
                                    9            Telephone: (702) 383-2864                              Las Vegas, Nevada 89169
                                                 Facsimile: (702) 383-0065                              Telephone: (702) 862-8800
                                10               Attorneys for Plaintiff                                Facsimile: (702) 862-8811
                                                 Jasmine Easley                                         Attorneys for Defendant
                                11                                                                      AMERIPRISE FINANCIAL SERVICES, INC.,
                                                                                                        n/k/a Ameriprise Financial Services, LLC
                                12

                                13
                                                         IT IS SO ORDERED.
                                14
                                                                  January 21, 2021
                                                         Dated: _________________________.
                                15
                                                                                                    __________________________________________
                                16
                                                                                                      UNITED STATES DISTRICT JUDGE
                                17

                                18              4816-1128-0596.1 057419.1005

                                19

                                20

                                21

                                22

                                23

                                24

                                25

                                26

                                27

                                28
L I T T L ER ME N DE LS ON, P.C .
           A t t o r n e y s A t L aw
  3 9 6 0 H o w a r d H u g h e s Pa r k wa y
                                                                                                   2.
                 S ui te 300
    L a s V e g a s , N V 8 9 1 6 9 - 59 3 7
              702.862.8800
